 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   MICHAEL J. HICKS,                                   Case No. 1:18-cv-01481-AWI-EPG (PC)

12                 Plaintiff,                            ORDER DENYING REQUEST FOR
                                                         ENTRY OF DEFAULT
13
           v.                                            (ECF No. 27)
14
     H. ROBLES, et al.
15
                   Defendants.
16
17
18          Michael J. Hicks (“Plaintiff”), a state prisoner proceeding pro se and in forma pauperis
19   in this civil rights action pursuant to 42 U.S.C. § 1983. This action now proceeds against H.
20   Robles, L. Martinez, A. Sotelo, and John Doe #3. (ECF Nos. 1, 7, 17).
21          On February 14, 2019, Plaintiff filed a request for entry of default as to Defendant Robles.
22   (ECF No. 27.) Plaintiff contends that Defendant Robles has failed to timely answer or otherwise
23   defend this action. Id.
24           On December 27, 2018, the Court directed the United States Marshals Service to serve
25   Defendant Robles. (ECF No. 17.) The order provided:
26                  2. “Within ten days from the date of this order, the Marshals Service
27                  is directed to notify the following defendants of the commencement
                    of this action and to request a waiver of service in accordance with
28



                                                     1
                    the provisions of Fed. R. Civ. P. 4(d) and 28 U.S.C. § 566(c): H.
 1
                    Robles.
 2                  3. The Marshals Service shall file returned waivers of service as well
                    as any requests for waivers of service that are returned as
 3                  undelivered as soon as they are received.
 4   Id. On December 28, 2018, the Marshals Service sent a request for waiver of service to
 5   Defendant Robles. (ECF No. 28.) On February 22, 2019, the Marshals Service filed a returned
 6   waiver of service from Defendant Robles. Id. On February 25, 2019, Defendant Robles filed an
 7   answer. (ECF No. 29.)
 8          Federal Rule of Civil Procedure 55(a) provides, “When a party against whom a
 9   judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure
10   is shown by affidavit or otherwise, the clerk must enter the party's default.” Rule 12 provides,
11   “[A] defendant must serve an answer within 21 days after being served with the summons and
12   complaint; or if it has timely waived service under Rule 4(d), within 60 days after the request
13   for a waiver was sent.” Fed. R. Civ. P. 12(a)(1)(A).
14          Here, entry of default is not appropriate as Defendant Robles timely filed an answer in
15   this action. Because Defendant Robles timely waived service, he had sixty days, or until February
16   26, 2019, to file an answer. Defendant Robles filed an answer on February 25, 2019. Accordingly,
17   Plaintiff’s request for entry of default (ECF No. 27) is DENIED.
18
     IT IS SO ORDERED.
19
20
        Dated:     February 26, 2019                           /s/
21                                                       UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28



                                                     2
